DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 3 introduces “two elastic half bodies” however claim 1 line 12 and lines 15 & 16 as well as claim 2 line 2 all include “the elastic half body”. It is unclear which of the two elastic half bodies are being referred to in each instance. The examiner suggests changing “the elastic half body” to either “each elastic half body” or to specify which elastic half body in particular is being referred to in each instance. 
Claim 1 lines 10-11 introduce “a recess of notch shape is provided in a corner of axial ends of the circumferential end face s of each elastic half body”, teaching a total of 4 recesses, two on each half body, however claim 1 lines 11, 14, & 15 as well as claim 2 line 1 and claim 3 line 3 all refer to “the recess”. It is unclear which recess is being referred to in each instance. The examiner suggests changing 
Claim 4 line 3 introduces “the circumferential ends”. There is insufficient antecedent basis for this limitation in the claim. The examiner suggests either changing it to “the circumferential end portions” as introduced in claim 1, line 13 or to provide sufficient antecedent basis for “the circumferential ends”. 
Allowable Subject Matter
Claims 1-4 would be allowed if modified to overcome the rejections under 35 USC 112 above.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 1 no prior art made of record teaches a stabilizer bushing comprising two elastic half bodies and a recess extending in a radial direction of the elastic half body with a bottom corner having an inner shaper of a curved concave. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach stabilizer bushings of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	
/JAMES A ENGLISH/Primary Examiner, Art Unit 3616